DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-9 are pending and under examination. 
Claim Objections
Claim 9 is objected to because of the following informalities:  the "~" (tilde) would more clearly be read as "1.5%-30%".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [“Enhanced dielectric and ferroelectric properties induced by dopamine-modified BaTiO3 nanofibers in flexible poly(vinylidene fluoride-trifluoroethylene) nanocomposites], Journal of Materials Chemistry, 2012, hereinafter Song; 
in view of Chen et al. (“Normal and Abnormal Grain Growths in BaTiO3”), Journal of American Ceramic Society, 2014, hereinafter Chen.
Regarding claim 6, Song discloses a method of preparing a nanocomposite material by dispersing, solving (dissolving) and casting in accordance with the following steps: 
(1) taking barium acetate, tetrabutyl titanate, and acetylacetone in a molar ratio of 1:1:2 (p. 8064, Experimental) and dissolving in acetic acid, and then add in polyvinylpyrrolidone (p. 8064) [please see below for further discussion of step (1)]; 
(2) put the mixture into an injector (syringe) and apply a voltage (electric field) to obtain electrospun fibers (p. 8064, right column, Fig. 1a, “diameters of 200-250 nm”); 

(4) adding in DMF solvent to the dopamine-covered fibers from (3) above, applying ultrasonication (ultrasonic concussion), and stirring for 2 hrs to obtain a liquid suspension (p. 8064, right column); 
(5) add in PVDF-TrFE polymer into DMF solvent (p. 8064, right column, “Fabrication of the . . . nanocomposites”) and stir for 10 hr until stable suspension (p. 8064) (see below); 
(6) combine the solvent and polymer mixture so that the volume is 10.8 vol% (Song, Fig. 5) (falls between 1-20 vol %), stirring as described in (5) above and obtaining a stable suspension,  
(7) take the mixed liquid from (6) above and casting it in a casting machine (p. 8064, right column, “Fabrication of the . . .nanocomposites”) at 50 C for 10 hr having a thickness of 30-60 microns (“lies inside of” the claimed value); 
and with respect to (8) the broadest reasonable interpretation, is that the material is a “polarized” film material with the parameters as claimed (Song, Fig. 5 appears to show values overlapping with the claimed range for 10.8vol% nanofibers, specifically, with respect to the dashed line in Fig. 5b), in the alternative, it is interpreted that the film having been cast in accordance with steps (1-7) above would obtain these properties as in step (8) as there does not appear to be a manipulative step required, other than an implied step of testing the material for the polarization parameters that are listed as in the claim but this is implicitly disclosed as to produce the values in Song, Fig. 5a-5b. 
or lies inside of the claimed range, a prima facie case of obviousness exists (MPEP 2144). Therefore, it would have been obvious to one of ordinary skill in the art to have specified the above disclosed ranges are modified above as claimed with respect to the diameter of the produced fibers.
Additionally, with respect to step (1), Song does not explicitly disclose the order or the amount of each of the components and how they are mixed, and additionally, does not explicitly disclose the addition of glacial acetic acid (anhydrous) to the acetylacetone as to produce a mixed solvent in accordance with step 1, prior to the addition of the barium acetate, tetrabutyl titanate, and the PVP (polyvinylpyrrolidone).  However, the acetic acid is interpreted to be glacial because Song does not teach any water being added to the acetic acid.
Additionally, Chen discloses the production of a similar barium titanate nanofiber material, likewise from titanium (IV) isopropoxide [the same compound as tetrabutyl titanate] and barium cetate (Chen, p. 2755, precursor fabrication). Chen further describes (same paragraph) the use of 2, 4-pentanedione (acetylacetone) and varying the amount of polyvinylpyrrolidone (p. 2755). Chen discloses varying the amount of PVP (Table I) as to produce a different microstructure (Table II), thus, implicity disclosing that the amount of PVP is a result-effective variable upon the structure produced. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify the amount of PVP varies with respect to the other components as described in Chen, as in the process of Song above. One of ordinary skill in the art would have had a reasonable expectation of success from having done so. 
mixed solvent in step (1), prior to putting in the barium acetate, tetrabutyl titanate, and then the PVP, it has been held (MPEP 2144.04) that any order of adding the components together would be obvious in the absence of unexpected results. 
Here, this is what appears to be the case, Song/Chen both describe the production of a similar barium titanate nanofiber material as is claimed but for the recited production of “acetic acid” and “acetylacetone” by first mixing those two components and stirring for 5 min as is in the claim, followed by dissolving the other components into what appears to be a suspension (not fully dissolved) but it is noted Song above discloses the use of acetic acid as a solvent (p. 8064). 
As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further specify that there is a mixed solvent of acetic acid and acetylacetone produced prior to adding in the barium acetate, tetrabutyl titanate (in the same molar weight as described above), and then adding in the polyvinylpyrrolidone (as above) as is recited in the claim as this reflects a different order of adding in the materials.
Furthermore, with respect to the stirring times in step (1), Chen discloses a similar process as Song as discussed above, and additionally discloses stirring for either 30 min or 3 hr (Chen, p. 2755, Precursor Fabrication). As such, it would have further been obvious to have incorporated these stirring times in between the components as to produce a suspension/solution as is claimed prior to spinning in step (2).   
With respect to step (2), Song does not explicitly disclose the applied voltage is within the range as recited in the claim of 10kV-16kV. However, Chen, as part of a similar process as described above, discloses the use of 10 kV (Chen, p. 2755, Electrospinning and Heat treatment) as is claimed. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Chen into the process of Song as described above as 
With respect to step (3), Song does not explicitly disclose the ultrasonication for 1-15 min, followed by a washing for 3-5 times, followed by a second ultrasonication at 180W for 1-10 minute. However, Song does discuss an “ultrasonication and stirring in aqueous dopamine solution” (p. 8064, right column, “surface coatings on BaTiO3 nanofibers”). As such, it would have further been obvious to one of ordinary skill in the art to have further modified the above to specify that the fibers in step (3) above are washed and ultrasonicated as is described in the claim, with the modification being the order/length of steps. Where the prior art describes the general conditions of a claim, it is not considered inventive to discover the optimal or workable ranges thereof. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the electrospun fibers from step (2) above are processed as is claimed as to produce the fiber fillings of a draw ratio of 15 as is claimed. 
With respect to step (5), Song does not explicitly disclose the addition of 0.14 g/mL of the polymer material as is recited in the claim. However, where the general conditions of a claim (MPEP 2144.05) are disclosed in the prior art, it is not considered inventive to discover the optimum or workable ranges. In this case, it would have further been obvious to have modified 
Regarding claims 7-8, Song/Chen discloses the subject matter of claim 6 as discussed above, but does not appear to explicitly disclose the ratio of glacial acetic acid to acetylacetone is 9 mL to 1:34 g; with barium acetate at 1.703 g (and acetic acid 9 mL) as is claimed. 
However, Chen explains that the amount of the precursors (Table I) by varying the amounts of acetylacetone and barium acetate (and it is noted barium acetate and tetrabutyl titanate are the same molar amounts), is a result effective variable (Table II) upon the microstructure of the “batch” formed (Chen, p. 2756, Tables I and II), where Table II shows the different microstructure caused by the variable amounts of precursor components. 
It has been held that the optimization of a result effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified the amounts of the precursor materials are modified to a ratio as is recited in the claims, as is described by Chen, as to produce a proper type of structure within the fiber material products (Chen, Table II). 
Regarding claim 9, Song/Chen discloses the subject matter of claim 6 as discussed above, and further discloses (Song, p. 8065, left column) the use of 10.8 vol% which would be between 1.5-30% as recited in the claim. 
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the amended portion “for inducing bone restoration” differentiates over the cited references. 

In this case, the limitation “for bone restoration” does not specify further limitations to the subject matter beyond what is already in the claimed subject matter after the preamble. It does not result in a manipulative difference in the steps between the applied art/steps and the claimed steps, without a claimed manipulative difference between the prior art and the claims. Because the prior art seems to read fairly on the steps of the claims,  is considered to meet the claim limitations at issue. 
With respect to the “polarization” as argued on p. 7, it seems the solution ends up, as in Chen, to be “polarized” to the values as listed in the claim. It does not seem that the claim requires any further manipulative steps here, or any additional structural features. Because Both Song and Chen are concerned with the same types of nanofiber materials as the claimed invention, it would seem that this limitation would still be met.  
It is noted that the instant specification appears to disclose a step of using the produced material, which, if added to the claim, may be sufficient to overcome this rejection as the currently-cited art does not appear to teach steps/limitations relating to a specific and manipulative use of the material for inducing bone restoration and/or oral surgery as argued by Applicant.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 6. When reading the preamble in the context of the entire claim, the recitation for inducing bone restoration is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742